       Case 2:21-cv-00002-WBV-DPC Document 11 Filed 04/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


ANTHONY THIBODEAUX                                     CIVIL ACTION

VERSUS                                                 NO. 21-00002-WBV-DPC

HORNBECK OFFSHORE                                      SECTION: D (2)
OPERATORS, LLC

                                        ORDER
        Before the Court is a Motion to File Intervention Pursuant to FRCP 24(a)(2),

filed by Louisiana Workers’ Compensation Corporation (“LWCC”).1 LWCC seeks to

intervene in this case pursuant to Fed. R. Civ. P. 24(a)(2), as an “intervenor plaintiff”

as the workers’ compensation carrier for Anthony Thibodeaux’s employer, Worknet

2000, Inc.2 Alternatively, LWCC asserts that it should be allowed to intervene under

Fed. R. Civ. P. 24(b)(2)(B) as a permissive intervenor because it has a claim under 33

U.S.C. § 933 for recovery and/or offset, which shares common issues of law and fact

with the main action.3 LWCC certifies that it sought the consent of all parties before

filing the Motion, and that the Motion is unopposed.4

        Federal Rule of Civil Procedure 24(a) provides that on “timely motion” the

court must permit intervention by anyone who is either: (1) given an unconditional

right to intervene by federal statute; or (2) “claims an interest relating to the property

or transaction that is the subject of the action, and is so situated that disposing of the



1 R. Doc. 10.
2 Id. at ¶ 1; R. Doc. 10-1 at ¶ 3.
3 R. Doc. 10 at ¶ 6.
4 Id. at ¶ 7.
      Case 2:21-cv-00002-WBV-DPC Document 11 Filed 04/19/21 Page 2 of 3




action may as a practical matter impair or impede the movant’s ability to protect its

interest, unless existing parties adequately represent that interest.”5 LWCC does not

assert that a federal statute grants it an unconditional right to intervene; instead, it

moves for intervention under Fed. R. Civ. P. 24(a)(2).

       According to Rule 24(a)(2), a party is entitled to intervene in a pending lawsuit

when: (1) the motion to intervene is timely; (2) the potential intervenor asserts an

interest that is related to the property or transaction that is the subject of the action

in which he seeks to intervene; (3) the potential intervenor is so situated that

disposition of the case may as a practical matter impair or impede his ability to

protect his interest; and (4) the parties already in the action do not adequately protect

the potential intervenor’s interest.6 The Court has reviewed and analyzed the four-

factor test set forth above, and finds that LWCC satisfies a majority of the factors and

may intervene as of right in this case under Rule 24(a)(2). As such, the Court does

not address LWCC’s alternative request for permissive intervention under Rule 24(b).

       Accordingly, because LWCC’s Motion to File Intervention Pursuant to FRCP

24(a)(2) is unopposed and has merit, IT IS HEREBY ORDERED that the Motion7

is GRANTED. The Clerk’s Office is directed to file Louisiana Workers’




5 Fed. R. Civ. P. 24(a).
6 Ford v. City of Huntsville, 242 F.3d 235, 239 (5th Cir. 2001) (quoting Taylor Communications Group,
Inc. v. Southwestern Bell Tel. Co., 172 F.3d 385, 387 (5th Cir. 1999)) (internal quotation marks
omitted).
7 R. Doc. 10.
         Case 2:21-cv-00002-WBV-DPC Document 11 Filed 04/19/21 Page 3 of 3




Compensation Corporation’s Intervention Complaint Pursuant to FRCP 24(a)(2) 8

into the record in this matter.

          New Orleans, Louisiana, April 16, 2021.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




8   R. Doc. 10-1.
